Citation Nr: 0726330	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for arthritis of the bilateral knees has 
been received.

2.  Entitlement to service connection for residuals of 
frostbite of the right foot.

3.  Entitlement to service connection for hemorrhage of the 
stomach, claimed as secondary to arthritis of the bilateral 
knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
September 1954.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision, in which the RO, 
inter alia, denied the veteran service connection for 
hemorrhage of the stomach and frostbite, and declined to 
reopen the veteran's claim for service connection for 
arthritis of the knees.  In February 2005, the veteran filed 
a notice of disagreement (NOD) pertaining to his claim for 
arthritis of the bilateral knees.  The RO issued a statement 
of the case (SOC) in April 2005 and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2005.  Within his August 2005 
substantive appeal, the veteran also disagreed with the 
January 2005 denial of service connection for hemorrhage of 
the stomach and residuals of frostbite.

In August 2006, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In September 2006, the Board remanded the claims on appeal to 
the RO for further development, to include the issuance of an 
SOC for the claims for service connection for hemorrhage of 
the stomach and residuals of frostbite.  In April 2007, the 
RO issued a SOC pertaining to these remaining issues, and the 
veteran filed a substantive appeal (via a VA Form 9) in June 
2007.

In June 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the hearing, 
the veteran's representative clarified that the veteran was 
claiming service connection for residuals of frostbite of the 
right foot; hence, that issue has been recharacterized as 
reflected on the title page. 

The Board's decision on the petition to reopen the claim for 
service connection for arthritis of the bilateral knees and 
the claim for service connection for hemorrhage of the 
stomach is set forth below.  The claim for service connection 
for residuals of frostbite of the right foot is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In March 1972, the RO denied the veteran's claim for 
arthritis of the knees.  Although the veteran filed a notice 
of disagreement with this action, he did not perfect an 
appeal to the Board.  

3.  The evidence received since the March 1972 decision is 
cumulative or redundant of evidence previously of record, or 
does not relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.

4.  As service connection for arthritis of the bilateral 
knees has not been established, there is no legal basis for a 
grant of service connection for hemorrhage of the stomach 
secondary to arthritis of the bilateral knees.




CONCLUSIONS OF LAW

1.  The RO's March 1972 denial of service connection for 
arthritis of the knees is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
arthritis of the bilateral knees are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The claim for service connection for hemorrhage of the 
stomach, as secondary to arthritis of the bilateral knees, is 
without legal merit.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   Specific to requests to reopen, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Specifically as regards the secondary service connection 
claim, the Board notes that the veteran has been furnished 
the legal authority governing the claim, and furnished the 
opportunity to provide information and evidence pertinent to 
the claim.  Further, it appears that all evidence pertinent 
to the claim is of record.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant in connection with this claim.  As 
will be explained below, the claim for secondary service 
connection lacks legal merit; therefore, the duties to notify 
and assist required by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the petition to reopen the claim for service 
connection for arthritis of the bilateral knees, in an August 
2004 pre-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate claims for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  As the January 2005 rating decision reflects initial 
adjudication of the claim after issuance of the letter, it 
clearly meets the VCAA's timing of notice requirements.  

After the rating decision on appeal, a March 2006 post-rating 
notice  letter informed the appellant how disability 
evaluations and effective dates are assigned, as well as the 
type of evidence that impacts those determinations.  Also, an 
August 2007 letter provided notice to the appellant regarding 
what information and evidence was needed to reopen a claim 
for service connection; specifically, the letter explained 
the reason for the veteran's previous denial of his claim for 
service connection for arthritis of the knees and informed 
him of the evidence needed to reopen his claim, as required 
by Kent.  After issuance of each letter referenced above, and 
opportunity for the appellant to respond, the April 2007 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the post-rating notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).   See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service outpatient treatment 
records from VA Medical Center (VAMC) in Buffalo, New York, 
and the report of a VA examination report, as well as the 
transcript of the veteran's Board hearing  testimony and 
various written statements by the veteran and his 
representative.

In summary, in connection with the claims herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



A.  Arthritis of the Bilateral Knees

The veteran's claim for service connection for arthritis of 
the knees previously was considered and denied.  In a March 
1972 decision, the RO denied the veteran's claim for service 
connection for arthritis of the knees.  The evidence of 
record then consisted of the veteran's service medical 
records and a January 1972 VA examination report.  

The service medical records include a May 1954 sick call 
record that shows that the veteran complained of a sore right 
knee.  A September 1954 separation Report of Medical 
Examination reveals that the veteran complained of occasional 
pains in the right knee.  It was noted that he had a scar 
over his patella with no loss of motion and no swelling of 
the right knee.  The January 1972 post-service VA examination 
report shows a diagnosis of arthritis of the knees, mild, 
type, undetermined.

In the March 1972 decision, the RO denied the veteran's claim 
because there was no evidence of arthritis in service or on 
discharge examination.  The veteran was notified of the March 
1972 denial in a February 1972 letter, and filed a notice of 
disagreement with the rating decision; however, he did not 
perfect an appeal.  Hence, that decision is final as to the 
evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
38 U.S.C.A. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for arthritis of the bilateral knees in July 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for arthritis of the bilateral knees.

Additional medical evidence consists of VA treatment records 
dated from October 2001 to October 2004, which do not show 
any treatment for the veteran's bilateral knees.  As this 
evidence does not even pertain to the knees, it is not 
relevant, and, hence, not material.   Absent evidence showing 
a bilateral knee disorder that is medically related to 
service, the medical evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for arthritis of the bilateral knees, or 
raise a reasonable possibility of substantiating the claim.  

The only other evidence added to the record consists of the 
veteran's own assertions-advanced in various statements of 
record (to include those submitted by his representative) and 
during the June 2007 Board hearing-that the veteran had 
problems with his knee in service and upon discharge from 
service.  These appear to reiterate assertions advanced in 
connection with the prior claim.  In any event, neither the 
veteran nor his representative is shown to possess the 
appropriate medical expertise and training to competently 
offer a probative opinion on the medical matters of whether 
the veteran currently has arthritis of the bilateral knees 
that is medically related to service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Where as 
here, the claim turns on a medical matter, unsupported lay 
statements without more, even if new, can never serve as a 
predicate to reopen a previously-disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board notes the veteran's additional assertions that, 
after service, his primary care physician diagnosed him with 
arthritis of the knees.  However, his  unsupported assertions 
of what a physician purportedly told him, without more, do 
not constitute competent evidence of either diagnosis or 
medical nexus to service.  See Robinette v. Brown, 8 Vet. Pp. 
69. 77-78 (1995).

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the March 
1972 RO denial does not constitute new and material evidence 
to reopen the claim for service connection for arthritis of 
the bilateral knees.  As such, the RO's March 1972 decision 
remains final, and the appeal as to this matter must be 
denied.  As the veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen the 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



B.  Secondary Service Connection for Hemorrhage of the 
Stomach

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the claim for service 
connection for hemorrhage of the stomach as secondary to 
arthritis of the bilateral knees must be denied.

The Board notes that a January 1972 VA examination report 
shows that the veteran had surgery in October 1971, which 
included a vagotomy and pyloroplasty for gastro-intestinal 
bleeding.  There is no other post-service record in the 
medical records that indicate any complaints, treatment, or 
diagnosis of hemorrhage of the stomach.  The veteran claims 
through various statements and as testified during his June 
2007 Board hearing that this hemorrhage of the stomach is a 
result of medicine prescribed by a private physician to 
relieve symptoms of arthritis of the knees.  

However, in view of the Board's decision declining to reopen 
the claim of service connection for arthritis of the 
bilateral knees, as noted above, there is no legal basis for 
granting service connection for hemorrhage of the stomach as 
secondary to arthritis of the bilateral knees.  Where, as 
here, service connection for the primary disability has not 
been granted, the veteran cannot establish entitlement to 
service connection, pursuant to 38 C.F.R. § 3.310(a), for a 
secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for hemorrhage of the stomach as 
without legal merit or as lacking entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence to reopen the claim of service 
connection for arthritis of the bilateral knees has not been 
received, the appeal as to this matter is denied.

Service connection for hemorrhage of the stomach, claimed as 
secondary to arthritis of the bilateral knees, is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim for service connection for residuals of 
frostbite of the right foot is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

In this regard, the Board notes that the veteran claims he 
incurred a frostbite injury while stationed in Korea in 
service.  During his June 2007 Board hearing, he stated that 
he lived in the Chorwan Valley in Korea while serving with 
the Third Division for two to three months at a time.  
Although he asserted that there were frigid temperatures in 
the area and that he incurred frostbite of the right foot, he 
did not seek treatment at that time.  A post-service October 
2004 VA treatment record shows that the veteran complained of 
altered sensation of the right foot due to frostbite.  

Given the veteran's assertions as to incurring a frostbite 
injury in service to the right foot, the post-service 
complaint of symptoms of the right foot, and the absence of a 
diagnosis or an opinion as to etiology of any residuals of 
frostbite, the Board finds that a VA examination, and a 
medical opinion-based on full consideration of the veteran's 
documented medical history and assertions-as to whether he 
currently suffers from residuals of in-service frostbite, is 
needed to resolve the claim remaining on appeal.  See 38 
U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA  examination, by a physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim (as the original claim 
will be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Buffalo, New York, dated up to 
October 2004.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Buffalo VAMC 
since October 2004, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit to the RO all pertinent evidence in his 
possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Buffalo 
VAMC all pertinent records of evaluation 
or treatment of the veteran's right foot, 
from October 2004 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for residuals of 
frostbite of the right foot.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo 
appropriate VA examination, by a physician, 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests, studies and/or consultations should 
be accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The physician should indicate whether the 
veteran currently suffers from any 
residuals of frostbite of the right foot.  
If so, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that any such 
residual is the result of frostbite 
incurred or aggravated in service.  

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim remaining on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


